DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-14, 16-18 and 24, none of the prior art teaches or suggests, alone or in combination, a semiconductor apparatus, comprising: a gate structure, wherein an entirety of the gate structure is located between the source contact and the drain contact, wherein the gate structure comprises: a first doped group III-V semiconductor, disposed on the barrier layer: a group III-V semiconductor, disposed on the first doped group Ill-V semiconductor; and a conductor, disposed on the group III-V semiconductor, wherein a width of the first doped group III-V semiconductor is greater than a width of the conductor.
With respect to claims 19-23, none of the prior art teaches or suggests, alone or in combination, a method for fabricating a semiconductor apparatus, comprising: wherein the forming a gate structure comprises: forming a first doped group III-V semiconductor on the barrier layer; forming a group III-V semiconductor on the first doped group III-V semiconductor; and forming a conductor on the group III-V semiconductor, wherein a width of the first doped group III-V semiconductor is greater than a width of the conductor: and forming a source contact and a drain contact on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JONATHAN HAN/Primary Examiner, Art Unit 2818